Citation Nr: 0944434	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a post arthoscopy, right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 until September 
1989, and from May 1990 until February 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

This case was remanded by the Board in November 2007 for 
further development.  


REMAND

The Veteran asserts that his right shoulder disability 
warrants a higher rating.  A private medical record, dated in 
January 2003, reflects that there was no need for injections 
into his right shoulder.  In a May 2006 compensation and 
pension (C&P) joints examination, the Veteran reported that 
he had no injections into his shoulder.  In correspondence 
dated in January 2008, the Veteran reported that he received 
shots in his right shoulder.  In light of the apparent 
worsening of the Veteran's right shoulder disability since 
the May 2006 VA examination, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of this condition.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
January 17, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Request medical records from the 
Central Alabama VAMC dating from 
January 17, 2006, to the present.  
If no further treatment records 
exist, the claims file should be 
documented accordingly.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
right shoulder disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  
The examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range 
of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner should set forth a 
complete rationale for all conclusions 
in a legible report.

3.  Then readjudicate the claim.  If 
the benefits sought are not granted 
in full, a supplemental statement of 
the case should be issued and the 
Veteran provided an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

